Title: From Thomas Jefferson to Pierpont Edwards, 29 March 1801
From: Jefferson, Thomas
To: Edwards, Pierpont



Sir
Washington Mar. 29. 1801.

You will doubtless have long ago learned that the office which was the subject of your two favors to me was filled by mr Adams some days before he went out of office. I have not considered as candid, or even decorous, the crouding of appointments by mr A. after he knew he was making them for his successor & not for himself, even to 9. aclock of the night, at twelve of which he was to go out of office. I do not think I ought to permit that conduct to have any effect as to the offices removeable in their nature. of course this would leave me free to fill mr Goodrich’s place by any other person. this is a subject worthy of mature consideration, & therefore Judge Lincoln will ask of yourself, & some few of your fellow laborers, who best know all [the] circumstances which ought to weigh, to consult and advise us on this subject; taking a broad view of it, general as well as local. if it be thought that there may be a [character], which might prevail in  a comparison with mr Goodrich’s, and whose appointment would better further the progress of republican opinion, be so good as to favor us with your sentiments either addressed to myself directly, or to mr Lincoln. and in all cases I invite, and shall recieve with great thankfulness, your opinion & that of others on the course of things, and particularly in the suggestion of characters who may worthily be appointed to vacancies which happen within your knolege. your spontaneous information too would be desireable, without waiting for the sollicitation of those who wish office. my other occupations may not permit me to return you my thanks on every special occasion of recieving your information, & therefore I much hope it on the score of public, not personal favor; & refer you for the acknolegment to the effect which you may be assured your opinions will have. Accept assurances of my high consideration & respect.

Th: Jefferson

